DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-18-2020 has been entered.
                                                        Response to Arguments
Applicant's arguments filed 12-18-2020 have been fully considered but they are not persuasive.           Applicant argues that Choi et al. teaches 5% by mass or more of the ionic liquid but Choi et al. teaches the ionic liquid may be present in an amount of preferably 5 parts by weight  [teaching as close to less than 5% by mass] based on 100 parts by weight of the electrolyte as one can get.  Therefore the rejection of claims 1, 6 and 9-12 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (JP 2010-34050 or US 2010/0028785) because Choi et al. (‘785) teaches a lithium ion secondary battery comprising an electrolyte solution comprising a nonaqueous solvent, a lithium salt, an [teaching as close to less than 5% by mass] based on 100 parts by weight of the electrolyte. Choi et al. teaches that suitable nonaqueous organic solvents includes diethyl carbonate (DEC), ethylene carbonate (EC), dimethyl carbonate, (DMC), ethyl methyl carbonate (EMC), etc. and that the nonaqueous organic solvents may be used alone or as a mixture of 2 or more thereof.           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 4.9999% by mass of the ionic liquid, since it has been held that when the claimed range and the prior art range are very similarly (i.e., 5 vs. less than 5) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.                                                            Election/Restrictions
Applicant’s election of an electrolyte solution comprising a nonaqueous solvent comprising DEC, a lithium salt comprising LiPF6, at least one fluorine-containing compound comprising a fluorine-carbonate compound represented by formula (2) where R3=a fluoro alkyl group having to carbon atoms and at least 2 fluorine atoms and R4= an alkyl group having to carbon atoms specifically 2, 2-difluoroethyl ethyl carbonate and  in the reply filed on 4-24-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11-9-2015. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2015-219955 as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (JP 2010-34050 or US 2010/0028785).           Choi et al. (‘785) teaches a lithium ion secondary battery comprising an electrolyte solution comprising a nonaqueous solvent, a lithium salt, an ionic liquid and an additive. Choi et al. teaches on page 4, [0044-0046], using a fluorine-containing carbonate compound represented by chemical formula (19), [R2-O-(C=O)-O-R1], where teaching a methyl group in the orthogonal position, teaching claims 9-10] and R4 can be a C1-C9 alkyl group [teaching a butyl group, teaching claim 11]. Choi et al. teaches on page 3 [0033-0034], that suitable anion of the ionic liquid include PF6-, BF4-, Cl-, Br-, I-, etc. and that the ionic liquid may be present in an amount of preferably 5 to 40 parts by weight [teaching as close to less than 5% by mass] based on 100 parts by weight of the electrolyte. Choi et al. teaches on page 4, [0043 and 0049], that the additive can comprise a fluorine containing ether represented by formula (20). Choi et al. teaches on page 4, [0054-0055], that suitable nonaqueous organic solvents includes diethyl carbonate (DEC), ethylene carbonate (EC), dimethyl carbonate, (DMC), ethyl methyl carbonate (EMC), etc. and that the nonaqueous organic solvents may be used alone or as a mixture of 2 or more thereof [teaching claim 6].           Choi et al. discloses the claimed invention comprising a nonaqueous solvent, a lithium salt, a fluorine-containing compound and at least one ionic liquid as explained above but does not specifically teach that the fluorine-containing carbonate compound is specifically 2, 2-difluoroethyl ethyl carbonate having the formula CH3-CH2-O-(CO)-O-9% by mass of the ionic liquid, since it has been held that when the claimed range and the prior art range are very similarly (i.e., 5 vs. less than 5) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727